Citation Nr: 1716594	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a disorder (other than posttraumatic stress disorder (PTSD)) that is manifested by fatigue, difficulty concentrating, and memory loss, claimed as Gulf War syndrome and/or chronic fatigue syndrome, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to October 1993, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e) (2016); service personnel records (noting service in "AMEA Saudi Arabia" from May 1991 to October 1991).

The case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Regional Office (RO) in Pittsburg, Pennsylvania, that confirmed and continued the previous denial of service connection for chronic fatigue syndrome, previously claimed as fatigue, difficulty concentrating, and forgetfulness (Gulf War syndrome), for lack of new and material evidence received.  

The appeal was previously before the Board in February 2015, at which time the Board determined that new and material evidence had been received to reopen the claim and that a remand was warranted for additional development.

The Board notes that, in April 2012, the Veteran was awarded service connection for PTSD.  He was assigned a rating based on, at least in part, chronic sleep impairment and mental functioning.  See April 2012 rating decision.  However, the Veteran had expressly stated he wanted to continue his appeal for chronic fatigue syndrome "separate from his PTSD."  He stated he "wants the CFS claimed as part of G[ulf] W[ar] syndrome."  Thus, the Board has recharacterized the appeal slightly to reflect the Veteran's desire to seek service connection for a disorder other than PTSD that is manifested by symptoms of fatigue, difficulty concentrating, and memory loss.

As the Board stated in February 2015, the issue of entitlement to service connection for sleep apnea has been raised by the record, by a VA examination dated April 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must remand this appeal yet again in order to fulfill VA's duty to assist the Veteran with the obtainment of relevant treatment records.  

Specifically, an April 2016 VA addendum opinion references potentially relevant records that are not associated with the Veteran's electronic claim file either in Virtual VA (VVA) or in the Veterans Benefits Management System (VBMS).  The examiner identifies and discusses the following:  (1) records showing that the Veteran had been diagnosed with obesity in 2012, along with euthyroid goiter with nodules, and with diabetes in 2015 and morbid obesity; (2) "the Dec 2015 PCP note per VAMC CPRS vistaweb records - the veteran clearly has a metabolic syndrome, meaning having elevated cholesterol, impaired elevated glucose/dx diabetes mellitus type II, and morbid obesity rotund adipose belly fat"; (3) records showing "he began having fatigue, headache, loss of energy and hypersomnia in 2011"; and (4) a sleep study showing mixed combination of sleep disorder, testing showing movement disorder, and "subjective chronic fatigue with AM daytime hypersomilence the dx then was a obstructive and central [diagnosed] sleep apnea needing CPAP device but non treated for some reason, unknown to this examiner."   A second VA addendum from April 2016 also indicated that "VAMC records in
CAPRI and CPRS were reviewed for this examination."  Moreover, a third addendum opinion in May 2016 revealed that the "Veteran's hard copy c-file was reviewed today in its entirety and there is nothing in the hard copy c-file that changes my previous opinion entered 4/26/16."  It is apparent from these opinions that the VA examiners reviewed post-service VA treatment records, and possibly private treatment records, that have not been associated with his electronic claim file.

Because the claims file only contains the Veteran's service treatment records and post-service VA examination reports and addendum opinions-and post-service treatment records, including those that were referenced by the VA examiner, are not part of the appellate record before the Board-a remand is necessary so that the relevant information can be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (2010) (explaining that "relevant records" to be considered to determine a veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records related to the Veteran's claim.  See April 2016 VA addendum opinions (discussing relevant VA treatment records).

2.  Ask the Veteran to provide identifying information for any outstanding private treatment records relevant to his appeal.  See April 2016 VA addendum opinions (discussing treatment records that may be from non-VA sources).  After obtaining any necessary consent and authorization from him, obtain any such identified private treatment records.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






